OPINION — AG — ** JUDICIAL RETIREMENT SYSTEM ** A JUDICIAL OFFICER WHO RETIRED PURSUANT TO THE UNIFORM RETIREMENT SYSTEM FOR JUDGES AND JUSTICES AND WHO RESUMES A JUDICIAL OFFICE SUBJECT TO THE ACT IS REQUIRED TO CONTRIBUTE A PORTION OF HIS SALARY TO THE RETIREMENT SYSTEM, AND UPON LEAVING SUCH OFFICE THE RETIREMENT COMPENSATION OF SUCH JUDICIAL OFFICER SHOULD BE COMPUTED BASED UPON HIS LAST MONTHLY SALARY AS AN ACTIVE JUDGE. (RETIREMENT) CITE: 20 O.S. 1101 [20-1101], 20 O.S. 1108 [20-1108] [20-1108], 20 O.S. 1104 [20-1104], 20 O.S. 1102 [20-1102] (JAMES H. GRAY) ** SEE: OPINION NO. 75-269 (1975) **